Citation Nr: 0319951	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  00-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected headaches.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


INTRODUCTION


The veteran had active military service from August 1985 to 
February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied a compensable evaluation 
for headaches and which denied service connection for a 
psychiatric disorder.  In July 2001, the RO granted service 
connection for generalized anxiety and dysthymia with a 70 
percent evaluation, the veteran was so notified and he did 
not disagree.  The appeal for an initial compensable 
evaluation for headaches continues.  


REMAND

Under regulations issued after the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), and at the direction of 
the Secretary, the Board began conducting evidentiary 
development of appealed cases directly.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  

Consistent with these duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that 
additional evidentiary development was warranted.  
In September 2002, the Board initiated evidentiary 
development, pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2).  This development (VA fee-basis examination 
with evidence review) was completed in January 2003.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additionally developed evidence without 
first remanding the case to the RO for initial consideration, 
and without having to obtain an appellant's waiver.  

The January 2003 VA fee-basis examination report has not has 
not been considered by the RO.  In light of the new judicial 
precedent discussed above, the Board is compelled to remand 
the veteran's case to the RO for initial consideration of 
this new evidence.

Accordingly, this case is REMANDED for the following action:

Initially, the RO should request a better 
copy (page one) of the January 2003 
neurological evaluation by the fee-basis 
examiner (1122 NW Garden Valley Blvd., 
Suite 107, Roseburg OR 97470 - (541) 673-
2455).  The RO should then again address 
the pending issue of an initial 
compensable evaluation for service 
connected headaches, including 
consideration of the VA fee-basis 
examination performed in January 2003.  
The RO should conduct any additional 
evidentiary development which is 
indicated consistent with VCAA, if any.  
If the benefit sought is not granted to 
the veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case (which includes consideration of 
Fenderson v. West, 12 Vet App 119 
(1999)), and give the veteran and 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board after compliance with all 
appellate procedures.  The veteran need 
do nothing until further notified.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





